DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7, in the reply filed on September 22, 2021 is acknowledged.
Claims 8-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected cooling systems and methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “94” has been used to designate both “lower opening” and “lower rod”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0041], “a proportional integral derivative 3 (PID) controller” should read “a proportional integral derivative (PID) controller 3”.  
.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, Line 6, “through an opening in the mold” should read “through one of the openings in the mold”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (PGPub 2013/0224328)
Regarding Claim 1, Fang teaches de-molding system (Abstract) comprising

wherein the upper opening is adapted to receive a colloidal suspension ([0022]- a mold cavity is formed and molten plastic or other material can be injected into the mold cavity to form the article 1), and 
one of the openings is adapted to allow the passage of a manufactured part (Fig. 3- finished article 1 passes out of through hole 301), characterized by comprising at least one main de-molding element adapted to actuate a ceramic part manufactured through an opening in the mold (Fig. 3- sleeve 10 on demolding mechanism 100).
Regarding the recitation of ceramic parts manufactured by freeze-casting, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115 In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Thus, the recitations of ceramic parts and ceramic parts manufactured by freeze-casting is not given significant patentable weight.
Regarding Claim 2, Fang further teaches the mold comprising a cylindrical shape (Fig. 3- see cylindrical shape of the molds).
Regarding Claim 3, Fang further teaches a central mold element (Fig. 8- end portion 23 of demolding tool 100), and a de-molding auxiliary element (Fig. 8- core 20) adapted to actuate the central mold element counter to the direction of actuation of the main de- molding element (Fig. 5- sleeve 10 pushes away from core 20), 
wherein the main de-molding element is adapted to slide between the mold and the central mold element (Fig. 5- sleeve 10 slides between mold 300 and end portion 23).
Regarding Claim 4, Fang further teaches a sealing element sealing the lower opening of the mold (Fig. 2- demolding mechanism seals off the end of the mold).

Regarding Claim 6, Fang further teaches the main de-molding element comprising a tube shape (Fig. 8- see tubular shape of sleeve 10), and the de-molding auxiliary element comprising a pin shape (Fig. 8- see pin shape of end portion 23, wherein the main de-molding element is adapted to exert a downward vertical force, and the auxiliary de-molding element is adapted to exert a vertical upward force (See Fig. 5 showing the demolding process).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PGPub 2013/0224328) in view of Kataoka et al (JPH0538721A with references to the machine English translation provided herewith) and Stilli (EP1019208B1 with references to the machine English translation provided herewith).
Regarding Claim 7, Fang teaches a mold comprising a main tubular mold (Fig. 3- see cylindrical shape of the molds) but does not explicitly teach the mold comprising low thermal conductivity material and a metallic lower rod.  
Kataoka teaches an alternate mold wherein the mold comprises a material with low thermal conductivity [0017] in order to insulate the mold [0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubular mold of Fang to include a material with low thermal conductivity as taught by Kataoka with reasonable expectation of success to insulate the mold [0017].
Stilli teaches utilizing metal as a mold material [0017] for its high wear resistance [0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fang and Kataoka to include at least some metal as mold 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K./Examiner, Art Unit 1748                 

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                             10/20/21